DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, i.e. claims 2, 9-10, 14 & 21-23 in the reply filed on February 23, 2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10, 13-14, 21-22 & 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 8,825,145).
Zhang et al. discloses;
1. A medical device (e.g., element 14) comprising: a sensing circuit (e.g., via the disclosed sensing module 102) configured to sense at least one cardiac electrical signal and sense event signals from the at least one cardiac electrical signal; and a control circuit (e.g., via the disclosed control module 110) coupled to the sensing circuit and configured to: determine a maximum amplitude associated with each of a plurality of the sensed event signals; identify a greatest maximum amplitude from the determined maximum amplitudes (e.g., via disclosed step 158 wherein the maximum absolute amplitude is identified); determine at least one tachyarrhythmia metric based on at least the identified greatest maximum amplitude (e.g., via the use of the disclosed morphology matching metric using the subset of the identified maximum amplitude sample points); determine the at least one tachyarrhythmia metric does not meet true tachyarrhythmia evidence criteria (e.g., via the disclosed use of a tachyarrhythmia detection algorithm); in response to the at least one tachyarrhythmia metric not meeting true tachyarrhythmia evidence criteria, determine that suspected noise criteria are met based on the determined maximum amplitudes; determine that a tachyarrhythmia detection criterion is met based on event signals sensed by the sensing circuit; and in response to determining that suspected noise criteria are met, withhold a tachyarrhythmia detection when the tachyarrhythmia detection criterion is determined to be met {e.g., [(col 3, ln 59-67)-(col 4, ln 42-67), (col 5, ln 40-60), (col 8, ln 57-67), (col 9, ln 44-67)-(col 10, 1-41) & (col 11, ln 13-59)]}.

2. The device of claim 1, wherein the control circuit is configured to: set a threshold amplitude based on the greatest maximum amplitude; identify each of the maximum amplitudes that are greater than the threshold amplitude; determine the at least one tachyarrhythmia metric by determining a suspected true event interval based on each of the maximum amplitudes identified to be greater than the threshold amplitude; and determine that the at least one tachyarrhythmia metric does not meet true tachyarrhythmia criteria by determining that the suspected true event interval does not fall within a predetermined interval range {e.g., (col 9, ln 44-67)-(col 10, ln 1-41) & (col 13, ln 59-col 14, ln 1-12)}.

9. The device of claim 1, wherein the control circuit is configured to determine that suspected noise criteria are met based on the determined maximum amplitudes by determining that at least one of the maximum amplitudes is less than a noise threshold amplitude [e.g., (col 8, ln 57-67) & (col 9, ln 44-67)-(col 10, 1-41)].


10. The device of claim 1, wherein the control circuit is configured to determine that suspected noise criteria are met based on the determined maximum amplitudes by determining that a ratio of a lowest maximum amplitude determined from the maximum amplitudes to a greatest maximum amplitude determined from the maximum amplitudes is less than a threshold ratio (e.g., col 11, ln 13-59).

13. A method, comprising: sensing at least one cardiac electrical signal; sensing event signals from the at least one cardiac electrical signal; determining a maximum amplitude associated with each of a plurality of the sensed event signals; identifying a greatest maximum amplitude from the determined maximum amplitudes; determining at least one tachyarrhythmia metric based on at least the identified greatest maximum amplitude; determining the at least one tachyarrhythmia metric does not meet true tachyarrhythmia evidence criteria; in response to the at least one tachyarrhythmia metric not meeting true tachyarrhythmia evidence criteria, determining that suspected noise criteria are met based on the determined maximum amplitudes; determining that a tachyarrhythmia detection criterion is met based on the plurality of sensed event signals; and in response to determining that suspected noise criteria are met, withholding a tachyarrhythmia detection when the tachyarrhythmia detection criterion is determined to be met {e.g., [(col 3, ln 59-67)-(col 4, ln 42-67), (col 5, ln 40-60), (col 8, ln 57-67), (col 9, ln 44-67)-(col 10, 1-41) & (col 11, ln 13-59)]}.

14. The method of claim 12, further comprising: setting a threshold amplitude based on the greatest maximum amplitude; identifying each of the maximum amplitudes that are greater than the threshold amplitude; determining the at least one tachyarrhythmia metric by determining a suspected true event interval based on each of the maximum amplitudes identified to be greater than the threshold amplitude; and determining that the at least one tachyarrhythmia metric does not meet true tachyarrhythmia evidence criteria by determining that the suspected true event interval does not fall within a predetermined interval range {e.g., (col 9, ln 44-67)-(col 10, ln 1-41) & (col 13, ln 59-col 14, ln 1-12)}.

21. The method of claim 13, wherein determining that suspected noise criteria are met based on the determined maximum amplitudes comprises determining that at least one of the maximum amplitudes is less than a noise threshold amplitude [e.g., (col 8, ln 57-67) & (col 9, ln 44-67)-(col 10, 1-41)].

22. The method of claim 13, wherein determining that suspected noise criteria are met based on the determined maximum amplitudes comprises determining that a ratio of a lowest maximum amplitude determined from the maximum amplitudes to a greatest maximum amplitude determined from the maximum amplitudes is less than a threshold ratio (e.g., col 11, ln 13-59).


25. A non-transitory computer-readable medium storing a set of instructions which, when executed by a control circuit of a medical device, cause the medical device to: sense at least one cardiac electrical signal; sense event signals from the at least one cardiac electrical signal; determine a maximum amplitude associated with each of a plurality of the sensed event signals; identify a greatest maximum amplitude from the determined maximum amplitudes; determine at least one tachyarrhythmia metric based on at least the identified greatest maximum amplitude; determine the at least one tachyarrhythmia metric does not meet true tachyarrhythmia evidence criteria; in response to the at least one tachyarrhythmia metric not meeting true tachyarrhythmia evidence criteria, determine that suspected noise criteria are met based on the determined maximum amplitudes; determine that a tachyarrhythmia detection criterion is met based on the sensed event signals; and in response to determining that suspected noise criteria are met, withhold a tachyarrhythmia detection when the tachyarrhythmia detection criterion is determined to be met {e.g., [(col 3, ln 59-67)-(col 4, ln 42-67), (col 5, ln 40-60), (col 8, ln 57-67), (col 9, ln 44-67)-(col 10, 1-41) & (col 11, ln 13-59)]}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8,825,145) in view of Cao et al, (US 2018/0028828).
Zhang disclose the claimed invention having a method comprising the step of determining suspected noise criteria based of determined maximum amplitudes except wherein said determination further comprises utilizing a notch filtering of at least one cardiac electrical signal.  Cao et al. teaches that it is known to use a device and method that detects tachyarrhythmia episodes based on morphology matches and signal analysis, wherein an electrical cardiac signals a passed through a sensing channel including a notch filter (e.g., [0076]-[0078]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Zhang with the use of a notch filter as taught by Cao et al. since such a modification would provide the step of determining suspected noise criteria based of determined maximum amplitudes, wherein said determination further comprises utilizing a notch filtering of at least one cardiac electrical signal for providing the predictable results pertaining to effectively sensing cardiac events via utilizing signal processing tools that attenuate the magnitude of the signals in a specific frequency range that corresponds to typical cardiac electrical signal frequencies (e.g., Cao [0076]-[0078]).  

Response to Arguments
Applicant’s arguments, filed June 22, 2022, with respect to the rejection(s) of claim(s) 1-2, 9-10, 13-14, 21-22 & 25 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 102(a)(1).  Please see the above action.
2.	Applicant’s arguments, filed June 22, 2022, with respect to the 112, 2nd paragraph rejections have been fully considered and are persuasive and have been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792